Title: James Madison to George Tucker, 12 June 1830
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 12. 1830
                            
                        
                        
                        This will introduce Mr. Laurence late Charge d’Affaires at London, & Mr. Kemble also of N. York. They
                            intend to halt at the University, in a tour they are making thro’ the Virga. and I ask for them the favor of yr. civilities,
                            well assured of that they will be well bestowed With cordial salutations
                        
                        
                            
                                J. M
                            
                        
                    